 



 

Exhibit 10.4

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of April 1, 2016 (this "Agreement"), by and among
Real Goods Solar, Inc., a Colorado corporation (the "Company"), and the
shareholder listed on the signature page hereto under the heading "Shareholder"
(the "Shareholder").

 

WHEREAS, the Company and certain investors (each, an "Investor", and
collectively, the "Investors") have entered into a Securities Purchase
Agreement, dated as March 31, 2016 (the "Securities Purchase Agreement"),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have agreed to purchase, (i) senior secured
convertible notes of the Company pursuant to which shares of Class A common
stock, par value $0.0001 per share, of the Company (the "Common Stock") may be
issued and (ii) warrants which will be exercisable to purchase shares of Common
Stock;

 

WHEREAS, as of the date hereof, the Shareholder owns collectively 1,679,686
shares of Common Stock, which represent in the aggregate approximately 13.37% of
the total issued and outstanding capital stock of the Company; and

 

WHEREAS, as a condition to the willingness of the Investors to enter into the
Securities Purchase Agreement and to consummate the transactions contemplated
thereby (collectively, the "Transaction"), the Investors have required that the
Shareholder agrees, and in order to induce the Investors to enter into the
Securities Purchase Agreement, the Shareholder has agreed, to enter into this
Agreement with respect to all the Common Stock now owned and which may hereafter
be acquired by the Shareholder and any other securities, if any, which the
Shareholder is currently entitled to vote, or after the date hererof, becomes
entitled to vote, at any meeting of shareholders of the Company (the "Other
Securities").

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

Article I

 

VOTING AGREEMENT OF THE SHAREHOLDER

 

SECTION 1.01.       Voting Agreement. Subject to the last sentence of this
Section 1.01, the Shareholder hereby agrees that at any meeting of the
shareholders of the Company, however called, and in any action by written
consent of the Company's shareholders, the Shareholder shall vote the Common
Stock and the Other Securities: (a) in favor of the Shareholder Approval (as
defined in the Securities Purchase Agreement) as described in Section 4(p) of
the Securities Purchase Agreement; and (b) against any proposal or any other
corporate action or agreement that would result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
under the Securities Purchase Agreement or which could result in any of the
conditions to the Company's obligations under the Securities Purchase Agreement
not being fulfilled. The Shareholder acknowledges receipt and review of a copy
of the Securities Purchase Agreement and the other Transaction Documents (as
defined in the Securities Purchase Agreement). The obligations of the
Shareholder under this Section 1.01 shall terminate immediately following the
occurrence of the Shareholder Approval.

 

   

 

 

Article II

 

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

 

The Shareholder hereby represents and warrants, severally but not jointly, to
each of the Investors as follows:

 

SECTION 2.01.       Authority Relative to This Agreement. The Shareholder has
all necessary legal capacity, power and authority to execute and deliver this
Agreement, to perform his or its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Shareholder and constitutes a legal, valid and binding
obligation of the Shareholder, enforceable against the Shareholder in accordance
with its terms, except (a) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws now or hereafter in effect relating to, or affecting generally the
enforcement of creditors' and other obligees' rights, (b) where the remedy of
specific performance or other forms of equitable relief may be subject to
certain equitable defenses and principles and to the discretion of the court
before which the proceeding may be brought, and (c) where rights to indemnity
and contribution thereunder may be limited by applicable law and public policy.

 

SECTION 2.02.       No Conflict. (a) The execution and delivery of this
Agreement by the Shareholder does not, and the performance of this Agreement by
the Shareholder shall not, (i) conflict with or violate any federal, state or
local law, statute, ordinance, rule, regulation, order, judgment or decree
applicable to the Shareholder or by which the Common Stock or the Other
Securities owned by the Shareholder are bound or affected or (ii) result in any
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the Common Stock or the Other
Securities owned by the Shareholder pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the Shareholder is a party or by which the
Shareholder or the Common Stock or Other Securities owned by the Shareholder are
bound.

 

(b)          The execution and delivery of this Agreement by the Shareholder
does not, and the performance of this Agreement by the Shareholder shall not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any governmental entity by the Shareholder.

 

SECTION 2.03.       Title to the Stock. As of the date hereof, the Shareholder
is the owner of the number of shares of Common Stock set forth opposite its name
on Appendix A attached hereto, entitled to vote, without restriction, on all
matters brought before holders of capital stock of the Company, which Common
Stock represent on the date hereof the percentage of the outstanding stock and
voting power of the Company set forth on such Appendix. Such Common Stock are
all the securities of the Company owned, either of record or beneficially, by
the Shareholder. Such Common Stock are owned free and clear of all security
interests, liens, claims, pledges, options, rights of first refusal, agreements,
limitations on the Shareholder's voting rights, charges and other encumbrances
of any nature whatsoever. The Shareholder has not appointed or granted any
proxy, which appointment or grant is still effective, with respect to the Common
Stock or Other Securities owned by the shareholder.

 

 2 

 

 

Article III

 

COVENANTS

 

SECTION 3.01.       No Disposition or Encumbrance of Stock. The Shareholder
hereby covenants and agrees that, until the Shareholder Approval has been
obtained, except as contemplated by this Agreement, the Shareholder shall not
offer or agree to sell, transfer, tender, assign, hypothecate or otherwise
dispose of, grant a proxy or power of attorney with respect to, or create or
permit to exist any security interest, lien, claim, pledge, option, right of
first refusal, agreement, limitation on the Shareholder's voting rights, charge
or other encumbrance of any nature whatsoever ("Encumbrance") with respect to
the Common Stock or Other Securities, directly or indirectly, initiate, solicit
or encourage any person to take actions which could reasonably be expected to
lead to the occurrence of any of the foregoing; provided, however, that any the
Shareholder may assign, sell or transfer any Common Stock or Other Securities
provided that any such recipient of the Common Stock or Other Securities has
delivered to the Company and each Investor a written agreement in a form
reasonably satisfactory to the Investors that the recipient shall be bound by,
and the Common Stock and/or Other Securities so transferred, assigned or sold
shall remain subject to this Agreement.

 

SECTION 3.02.       Company Cooperation. The Company hereby covenants and agrees
that it will not, and the Shareholder irrevocably and unconditionally
acknowledges and agrees that the Company will not (and waives any rights against
the Company in relation thereto), recognize any Encumbrance or agreement on any
of the Common Stock or Other Securities subject to this Agreement unless the
provisions of Section 3.01 have been complied with. The Company agrees to use
its reasonable best efforts to ensure that at any time in which any Shareholder
Approval is required pursuant to Section 4(p) of the Securities Purchase
Agreement, it will cause holders of Common Stock or Other Securities
representing the percentage of outstanding capital stock required to vote in
favor of the Transaction in order for the Company to comply with its obligations
under Section 4(p) of the Securities Purchase Agreement to become party to and
bound by the terms and conditions of this Agreement and the Common Stock and
Other Securities held by such holders to be subject to the terms and conditions
of this Agreement.

 

Article IV

 

MISCELLANEOUS

 

SECTION 4.01.       Further Assurances. The Shareholder will execute and deliver
such further documents and instruments and take all further action as may be
reasonably necessary in order to consummate the transactions contemplated
hereby.

 

SECTION 4.02.       Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that any Investor (without
being joined by any other Investor) shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity. Any
Investor shall be entitled to its reasonable attorneys' fees in any action
brought to enforce this Agreement in which it is the prevailing party.

 

 3 

 

 

SECTION 4.03.       Entire Agreement.   This Agreement constitutes the entire
agreement among the Company and the Shareholder with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both
written and oral, between the Company and the Shareholder with respect to the
subject matter hereof.

 

SECTION 4.04.       Amendment.  The provisions of this Agreement may not be
amended or waived, nor may this Agreement be terminated by the Company other
than pursuant to the provisions of Section 4.07.

 

SECTION 4.05.       Severability.  If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

SECTION 4.06.       Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The parties hereby agree that
all actions or proceedings arising directly or indirectly from or in connection
with this Agreement shall be litigated only in the Supreme Court of the State of
New York or the United States District Court for the Southern District of New
York located in New York County, New York. The parties consent to the
jurisdiction and venue of the foregoing courts and consent that any process or
notice of motion or other application to any of said courts or a judge thereof
may be served inside or outside the State of New York or the Southern District
of New York by registered mail, return receipt requested, directed to the party
being served at its address set forth on the signature ages to this Agreement
(and service so made shall be deemed complete three (3) days after the same has
been posted as aforesaid) or by personal service or in such other manner as may
be permissible under the rules of said courts. Each of the Company and the
Shareholder irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

SECTION 4.07.       Termination. This Agreement shall terminate immediately
following the occurrence of the Shareholder Approval.

 

 4 

 

 

[Signature Page Follows]

 

 5 

 

 

IN WITNESS WHEREOF, each of the Shareholder and the Company has duly executed
this Agreement.

 

    THE COMPANY:           Real Goods Solar, Inc.           By: /s/ Dennis Lacey
      Name:  Dennis Lacey       Title:    Chief Executive Officer

 

Dated: March 31, 2016         Address:

Real Goods Solar, Inc.

833 West South Boulder Road,

Louisville, CO 80027

 

   

 

 

IN WITNESS WHEREOF, each of the Shareholder and the Company has duly executed
this Agreement.

 

    SHAREHOLDER:     Riverside Renewable Energy Investment LLC           /s/
David Belluck     Name: David Belluck     Title: Manager Dated:  April 1, 2016  
      Address: c/o Riverside Postness, LLC     Attention: David Belluck     699
Boylston Street     Boston, MA 02116

 

   

 

 

APPENDIX A

 

Shareholder  Common Stock
Owned   Percentage of Stock
Outstanding   Voting Percentage
of Stock
Outstanding  Riverside Renewable Energy Investment LLC   1,679,689    13.37% 
 13.37%

 



   

